Citation Nr: 0525826	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic disease 
of the cardiovascular system manifested by chest pain.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint and disc disease of the lumbosacral 
spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy, secondary to degenerative joint and disc 
disease of the lumbosacral spine.

4.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of right knee reconstruction.

5.  Entitlement to an initial compensable rating for 
postoperative residuals of an intra-articular body of the 
suprapatella bursa, left knee.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1994 until April 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.  By a rating decision in August 2004, 
separate service connection was established for 
radiculopathy, secondary to service-connected degenerative 
joint and disc disease of the lumbosacral spine, and an 
initial 10 percent rating was assigned effective from April 
3, 2003.

Since the time of the April 2003 rating action, the claims 
file has been transferred to the RO in Detroit, Michigan.  


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate any 
current cardiovascular disability manifested by chest pain.

2.  Throughout the rating period on appeal, the veteran's 
degenerative joint and disc  disease of the lumbar spine has 
been manifested by subjective complaints of pain, with 
radiation to the right lower extremity, productive of no more 
than moderate limitation of motion, with no more than mild 
neurological deficit.

3.  Throughout the rating period on appeal, the veteran's 
post operative residuals of right knee reconstruction has 
been manifested by subjective complaints of pain, productive 
of no more than mild instability and no more than mild 
limitation of motion.  

4.  Throughout the rating period on appeal, the veteran's 
postoperative residuals of an intra-articular body of the 
suprapatella bursa, left knee has been manifested by 
subjective complaints of pain, with no objective findings of 
instability and no limitation of motion.  


CONCLUSIONS OF LAW

1.  A cardiovascular disability manifested by chest pain was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2004).

2.  The criteria for entitlement to an initial evaluation of 
20 percent for the orthopedic manifestations of the veteran's 
degenerative joint disease and disc disease of the lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5242, 5243 (from September 26, 2003).  

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for radiculopathy as a neurologic 
manifestation of the veteran's degenerative joint disease and 
disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242, 5243 (from September 26, 
2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for the veteran's post operative 
residuals of right knee reconstruction have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5257.  

5.  The criteria for entitlement to an initial compensable 
evaluation for the veteran's postoperative residuals of an 
intra-articular body of the suprapatella bursa, left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5257.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim arises 
from a notice of disagreement as to the adjudication of an 
issue for which § 5103(a) notice had been provided (i.e., the 
veteran submits a notice of disagreement as to the rating 
assigned), notice under 38 U.S.C.A. § 5103(a) is not required 
as to the secondary claim raised in the notice of 
disagreement, provided that appropriate VCAA notice was 
provided as to the initial claim that was the subject of the 
grant.  See VAOPGCPREC 8-2003 (December 22, 2003).  Instead, 
it was concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies to the 
veteran's increased rating claims.  However, after reviewing 
the record, the Board has determined that appropriate VCAA 
notice was not provided as to the underlying service 
connection claims.  For this reason, the adequacy of notice 
as to the increased rating claims must be evaluated.  This 
will be discussed in the paragraphs that follow.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify relative 
to the service connection and increased rating claims by 
means of a November 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  That letter, in 
conjunction with the January 2004 statement of the case 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the January 2004 Statement 
of the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  A separation 
examination, if any, is not of record.  However, VA 
examination in February 2003, proximate to the veteran's 
discharge, and subsequent examination in December 2003, 
provides a detailed reflection of his disability picture.  As 
such, the evidence of record is sufficient to decide the 
claim.

Further regarding the duty to assist, the claims folder 
contains reports of VA post service treatment and 
examination.  Additionally, the veteran's statements in 
support of the claim, to include testimony provided at a 
hearing before the undersigned in June 2005, are of record.  
The veteran's wife also provided testimony at the June 2005 
hearing.  The Board has carefully reviewed such statements 
and concludes that they do not identify any further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal criteria and analysis

I.  Service connection- chronic disease of the cardiovascular 
system manifested by chest pain

The veteran is claiming entitlement to service connection for 
a chronic disease of the cardiovascular system.  At the 
outset, the Board has considered whether presumptive service 
connection for chronic diseases is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), arteriosclerosis and 
cardiovascular-renal disease are regarded as chronic 
diseases.  However, in order for the presumption to operate, 
such disease must become manifest or aggravated to a degree 
of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  

Here the evidence does reflect complaints of chest pain, both 
in service and within 1 year following separation.  However, 
the competent evidence reveals that such pain was noncardiac 
in nature.  As such, an award of presumptive service 
connection on the basis of a chronic disease has not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
A successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

The Board will first consider whether the evidence of record 
supports a finding of current disability here.  In this vein, 
it is noted that the veteran was examined by VA in February 
2003.  He complained of continuous chest pain worsened by 
exertion.  Objectively, his heart rhythm was regular, without 
murmur, rub or gallop.  There was no clinical cardiomegaly.  
The chest pain was thus deemed to be of unknown etiology.  
The examiner indicated that coronary artery disease needed to 
be ruled out.  To that end, another VA examination was 
conducted in December 2003.  At that time, there were no 
signs of ventricular heave and the heart appeared to be 
normal in size.  Tones were normal, as were S1 and S2.  There 
was no S3 or S4 heard.  No murmurs, gallops or rubs were 
appreciated.  Further, a January 2004 stress test revealed no 
angina, arrhythmia or st-t wave changes.  There were also no 
ECG changes to support coronary artery disease.  Finally, VA 
post-service outpatient treatment reports fail to reveal any 
cardiac abnormalities.

Based on the foregoing, then, a current cardiovascular 
disability is not established.  
In fact, the veteran's complaints of chest pain, beginning in 
service, were never found to be cardiac in nature.  This is 
demonstrated in service medical records dated in December 
2002 and February 2003, which indicate noncardiac chest pain.  
Furthermore, as discussed above, VA examinations in February 
2003 and December 2003, along with a January 2004 stress 
test, revealed no cardiovascular abnormalities.

Considering the above, an award of service connection is not 
justified here.  The Board finds support for this conclusion 
in a decision of the United States Court of Appeals for 
Veterans Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board does acknowledge the veteran's June 2005 testimony, 
in which he reported symptoms of chest pain and fatigue.  
(Transcript "T," at 18-19).  The veteran contends that such 
symptoms demonstrate a cardiovascular disability.  However, 
he has not been shown to possess the requisite training or 
credentials needed to proffer medical opinions or diagnoses.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summary, inasmuch as the veteran has no current 
cardiovascular diagnosis (aside from hypertension, for which 
he is service-connected), the preponderance of the evidence 
is against the claim and service connection for such is not 
warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection must 
fail.  The benefit sought on appeal is denied.  

Increased rating - General Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Moreover, an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

II.  Increased rating- (a.) degenerative joint and disc 
disease of the lumbosacral
                                       spine; (b.) 
radiculopathy secondary to degenerative joint 
                                       and disc disease of 
the lumbosacral spine

The veteran is claiming entitlement to a higher initial 
rating for his degenerative joint and disc disease of the 
lumbar spine and a higher initial rating for radiculopathy 
secondary to degenerative joint and disc disease of the 
lumbosacral spine.  

Service connection was established for the service-connected 
lumbar spine disabilities at issue, each, effective from 
April 3, 2003.  As such, it is observed that the schedular 
criteria applicable for rating the service-connected 
disabilities of the spine underwent revision, effective 
September 23, 2002 and September 26, 2003.  

The Board will first consider whether the schedular criteria 
in effect prior to September 26, 2003, serve as a basis for 
an increased rating here.  In this vein, it is noted that the 
veteran was initially rated pursuant to Diagnostic Code 5292, 
for limitation of motion of the lumbar spine.  That Code 
section provides a 10 percent rating for slight limitation of 
motion.  A 20 percent evaluation is warranted for moderate 
limitation of motion.  Finally, a 40 percent evaluation is 
warranted where the evidence demonstrates severe limitation 
of motion.  

For the period in question, the evidence supports a finding 
of moderate limitation of motion.  Indeed, upon VA 
examination in January 2003, the veteran's extension was 
limited to 20 degrees and his lateral flexion was limited to 
15 degrees.  
Furthermore, a finding of moderate limitation of motion 
appropriately considers additional functional limitation due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this vein, the 
January 2003 VA examination reflected complaints of daily 
pain.  The veteran stated that he had recently had 3 epidural 
injections which did not relieve his discomfort.  Moreover, 
the veteran's pain complaints were objectively confirmed in 
the January 2003 VA examination report.  Specifically, that 
report noted pain at the ends of range of motion.  That 
examination report also indicated slight paralumbar 
tenderness.  

While the evidence of record supports the next-higher 20 
percent evaluation for the veteran's lumbar disability under 
Diagnostic Code 5292, a rating in excess of that amount is 
not warranted.  Indeed, the range of motion findings 
discussed above are not consistent with severe limitation of 
motion, even when considering the veteran's objectively 
demonstrated pain.  In this regard, the Board notes that the 
veteran's lumbar tenderness was described as "slight" upon 
VA examination in January 2003.  

The Board has also considered whether any alternate 
Diagnostic Code sections, as in effect prior to September 26, 
2003, may afford the veteran a rating in excess of 20 
percent.  One potentially relevant Code section is 5295, for 
lumbosacral strain.  In order to achieve the next-higher 40 
percent rating under that Code section, the evidence must 
show severe lumbosacral strain, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Here, such criteria have 
not been satisfied.  

Finally, the Board has considered whether Diagnostic Code 
5293 affords the veteran an increased evaluation.  Prior to 
September 26, 2003, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
as in effect from September 23, 2002 through September 25, 
2003, a 10 percent rating is warranted for incapacitating 
episodes having a total duration of at least one week, but 
less than 2 weeks, during the last 12 months; a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at 2 weeks, but less than 4 weeks, during 
the last 12 months; a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at 4 
weeks, but less than 6 weeks, during the last 12 months; a 60 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the last 
12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293.  Indeed, there is 
no evidence of any bed rest prescribed by a physician.  
Therefore, Diagnostic Code 5293, as in effect from September 
23, 2002 to September 25, 2003, cannot serve as a basis for 
an increased rating on the basis of incapacitating episodes.

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, the Board must also consider 
whether separate evaluations for chronic orthopedic and 
neurologic manifestations of the service-connected lumbar 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating.  In the present case, the veteran 
was awarded a separate neurologic rating of 10 percent for 
radiculopathy in an August 2004 rating action.  Therefore, 
the Board must address two critical inquiries.  First, it 
must be determined whether the veteran is entitled to a 
higher evaluation for either his orthopedic or neurologic 
manifestations.  Then, the Board must consider whether a 
higher combined rating is achieved through such separate 
evaluations, as compared to the single rating that would be 
available under Diagnostic Code 5293 for incapacitating 
episodes.  

The objective evidence regarding the orthopedic 
manifestations of the veteran's lumbar disability was 
described earlier in this decision.  Such evidence 
demonstrates moderate limitation of motion, when factoring in 
additional limitation of function due to pain and weakness.  
Thus, the orthopedic manifestations of the veteran's lumbar 
disability warrant a 20 percent evaluation pursuant to 
Diagnostic Code 5292.  As already noted, there is no basis 
for a rating in excess of that amount.

Regarding the neurologic manifestations of the veteran's 
service-connected lumbar disability, a 10 percent evaluation 
was assigned pursuant to Diagnostic Code 8520.  That Code 
section contemplates impairment of the sciatic nerve.  A 10 
percent evaluation is warranted for mild incomplete 
paralysis. To be entitled to the next-higher 20 percent 
evaluation, the evidence must establish moderate incomplete 
paralysis.  

Here, VA examination in January 2003 showed negative straight 
leg raise bilaterally.  Patellar reflexes were 2/4 
bilaterally.  Achilles reflexes were trace/4 bilaterally.  
Subsequent May 2004 examination reveals complaints of pain 
radiating into the bilateral buttock area and the right leg, 
with associated numbness.  Objectively, gait was normal, 
including toe and heel gait.  Romberg and Trendelenburg tests 
were negative bilaterally.  Straight leg raising and Patrick 
test were negative bilaterally.  There was slight tenderness 
of the right supragluteal nerve.  There was no loss of 
sensation of the gluteal muscle.  The veteran's patellar 
tendon reflex was 3+ bilaterally and his Achilles tendon 
reflex was 2+ on the left and 1+ on the right.  There was 
decreased sensation in the right L5-S1 territory.  Sensory 
findings for the right great toe were 6/5/10.  With respect 
to the right heel, lateral side, the sensory finding was 
3/10.  Finally, there was 3/5 sensation on the lateral side 
of the right leg.  The remainder of the leg had normal 
sensation.  

The Board finds that the foregoing evidence demonstrates no 
more than mild neurologic deficit.  Indeed, Romberg, 
Trendelberg, straight leg and Patrick tests were all 
negative.  Such evidence does establish some decrease in 
reflexes and sensation, but such has already been adequately 
contemplated in the presently assigned 10 percent evaluation 
for radiculopathy.  

In sum, the veteran is entitled to a 20 percent evaluation 
for his orthopedic manifestations of his lumbar disability 
and a 10 percent evaluation for his neurologic 
manifestations.  When those separate orthopedic manifestation 
and neurologic manifestation ratings are combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities (tinnitus, rated as 10 percent disabling, 
hypertension, rated as 10 percent disabling, and status 
postoperative ligament reconstruction of the right knee, 
rated as 10 percent disabling), a combined rating of 50 
percent is derived.  (The bilateral factor, as set forth 
under 38 C.F.R. § 4.26 was appropriately considered.)  This 
is higher than the 40 percent combined evaluation that would 
be available if the veteran's orthopedic and neurologic 
manifestations of his lumbar disability were evaluated 
jointly under Diagnostic Code 5293 for incapacitating 
episodes.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general was revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, 
a 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 40 percent is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine. 
Finally, an evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.

Upon VA examination in May 2004, the veteran had forward 
flexion to 85 degrees.  There was no finding of muscle spasms 
and the veteran's gait was normal.  Nevertheless, a 20 
percent evaluation is appropriate when factoring in 
additional functional limitation due to factors such as pain 
and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, at the time 
of the May 2004 examination, the veteran reported difficulty 
with extended performance of chores such as vacuuming and 
cleaning.  If he washed dishes for more than 5 minutes, he 
experienced right leg numbness.  His walking was limited to 
one block and driving was limited to one hour due to low back 
pain.  Moreover, his back pain required him to constantly 
shift positions.  Additionally, at his June 2005 hearing 
before the undersigned, the veteran indicated that he took 
Vicodin and Tramadol to help control his pain symptoms.  (T. 
at 15).  However, while such evidence of pain and limited 
function justifies a 20 percent evaluation from September 26, 
2003, the objective evidence fails to indicate pain of such 
severity as to warrant a rating in excess of that amount.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue be rated separately under an 
appropriate Diagnostic Code.  Therefore, the veteran's 10 
percent evaluation for radiculopathy remains intact.

In conclusion, both prior to and as of September 26, 2003, 
the veteran is entitled to a 20 percent evaluation for the 
orthopedic manifestations (limited motion) of his lumbar 
disability.  He is also entitled to a 10 percent evaluation 
for his neurologic manifestations (radiculopathy) both prior 
to and as of September 26, 2003.  There is no basis for 
ratings in excess of these amounts during any portion of the 
period on appeal.  The Board notes that in reaching this 
conclusion, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

III.  Increased rating- post operative residuals of right 
knee reconstruction
 
The veteran is claiming entitlement to a higher initial 
rating for his postoperative residuals of right knee 
reconstruction.  He is currently assigned a 10 percent 
evaluation pursuant to Diagnostic Code 5257, for impairment 
of the knee involving recurrent subluxation or lateral 
instability.  Under that Code section, a 10 percent 
disability rating is warranted for slight impairment of the 
knee.  A 20 percent evaluation is for application where the 
evidence shows moderate knee impairment.  Finally, a 30 
percent rating is warranted for severe impairment of the 
knee.   

The Board will briefly summarize the evidence pertaining to 
the veteran's right knee disability.  Upon VA examination in 
January 2003, the veteran's gait was normal and the anterior 
cruciate and collateral ligaments were stable.  McMurray test 
showed slight complaint of pain medially on external torsion 
of the right knee.  Internal torsion was negative for pain.  

Further, regarding the veteran's right knee, a June 2003 VA 
progress note revealed some lateral laxity on the right but 
no detectable cruciate laxity.  McMurray's test was negative 
and range of motion was excellent.  That report also noted 
the results of an MRI taken one year earlier.  That study 
indicated an intact anterior cruciate ligament with some 
irregularity of the lateral femoral condyle.  The impression 
was residual lateral laxity of the right knee, rather mild.  
Additionally, VA examinations in December 2003 and May 2004 
failed to indicate any difficulties with subluxation or 
stability of the right knee.  The December 2003 examination 
report again indicated a normal gait, even with weight 
bearing.  Moreover, a VA outpatient treatment report dated in 
December 2003 showed no varus valgus laxity.  At that time, 
anterior and posterior drawer signs were negative.  Lachman's 
test was also negative, but the endpoint was more lax than on 
the left side.  

The Board finds that the objective evidence described above 
reflects no more than mild instability of the right knee, 
consistent with the present 10 percent rating.  As such, a 
higher evaluation is not possible under Diagnostic Code 5257.  
Indeed, any additional functional limitation due to factors 
such as pain and weakness is not for consideration because 
Diagnostic Code 5257 is not predicated on limitation of 
motion.  As such, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The Board has further considered whether any alternate 
Diagnostic Codes allow for a higher rating here.  Of 
potential relevance are Diagnostic Codes 5260 and 5261, 
concerning limitation of leg motion.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, VA examination in January 2003 showed a 
right knee range of motion from 0 to 120 degrees.  A 
subsequent VA examination report dated in December 2003 also 
revealed range of motion from 0 to 100 degrees.  No other 
evidence of record establishes a more limited range of right 
knee motion.  As such, 
the criteria for a higher evaluation under either Diagnostic 
Code 5260 or 5261 have not been satisfied.  Moreover, in 
reaching this conclusion, the Board considered whether there 
was sufficient additional functional limitation due to 
factors such as pain, weakness, incoordination or 
fatigability to justify an increased evaluation under 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, the Board acknowledges the 
veteran's complaints of right knee pain, described at the 
December 2003 VA examination as dull and achy pain.  He also 
reported swelling and stiffness and stated that his 
ambulation was limited due to right knee pain.  Further, in 
his June 2005 hearing testimony, he stated that he took 
Vicodin for knee pain.  (T. at 4.)  He added that he 
experienced a little pain with range of motion and noted that 
it was difficult for him to walk on uneven ground.  (T. at 4-
5.)  He denied the use of a brace.  

Despite the subjective complaints chronicled above, the 
evidence does not support a higher evaluation on the basis of 
DeLuca principles.  Indeed, upon VA examination in January 
2003, there was no tenderness to palpation of the right knee.  
Moreover, the December 2003 VA examination report indicated 
that there was no objective evidence of painful motion, 
weakness or tenderness.  Indeed, there was no pain at all 
with flexion or extension and there was no sign of fatigue or 
lack of endurance.

Further, regarding the Diagnostic Codes pertaining to leg 
motion, the Board observes that VA's General Council recently 
held that a veteran may receive separate ratings under 
Diagnostic Code 5260 and 5261 if the evidence establishes 
both limited flexion and extension for the same joint.  See 
VAOPGCPREC 9-04 (September 2004).  In the present case, the 
range of motion findings, even when considering additional' 
functional limitation due to pain and weakness, are not 
significant enough to warrant a compensable evaluation for 
either flexion or extension of the left knee.  Therefore, 
VAOPGCPREC 9-04 cannot offer an increased rating here.  

The Board has further considered whether any other Code 
sections allow for a higher rating here.  However, as there 
is no showing of ankylosis, Diagnostic Code 5256 does not 
apply.  As there is no evidence of impairment of the tibia or 
fibula, Diagnostic Code 5262 is not for application.  As 
there is no showing of genu recurvatum, Diagnostic Code 5263 
is inapplicable.  There are no other relevant Code sections.  

The Board has also contemplated whether a separate evaluation 
is appropriate for surgical scars of the right knee.  In this 
vein, it is noted that, except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, 
unless the conditions constitute the same disability or the 
same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also 38 C.F.R. § 4.14 (2004) [ the evaluation of 
the same disability under various diagnoses is to be 
avoided].  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

Here, the January 2003 VA examination report describes the 
veteran's right knee scars as well healed.  The objective 
evidence does not otherwise note any symptomatology 
associated with the right knee scars, nor has the veteran 
raised any subjective complaints relating to the scars.  For 
these reasons, a separate evaluation is not warranted.  

In conclusion, a rating in excess of 10 percent for the 
veteran's postoperative residuals of a right knee 
reconstruction is not warranted.  Rather, the presently 
assigned rating is appropriate over the entirety of the 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

IV.  Increased rating- post operative residuals of an intra-
articular body of the suprapatella bursa, left knee

The veteran is claiming entitlement to an initial compensable 
rating for his postoperative residuals of an intra-articular 
body of the suprapatella bursa, left knee.  He is currently 
rated pursuant to Diagnostic Code 5257, for impairment of the 
knee involving recurrent subluxation or lateral instability.  
Under that Code section, a 10 percent disability rating is 
warranted for slight impairment of the knee.  A 20 percent 
evaluation is for application where the evidence shows 
moderate knee impairment.  Finally, a 30 percent rating is 
warranted for severe impairment of the knee.   

The Board will briefly summarize the evidence pertaining to 
the veteran's left knee disability.  Upon VA examination in 
January 2003, the veteran's gait was normal and the anterior 
cruciate and collateral ligaments were stable.  McMurray test 
was negative as to the left knee.  Furthermore, a June 2003 
VA progress note revealed no detectable cruciate laxity.  
McMurray's test was negative and range of motion was 
excellent.  Additionally, VA examinations in December 2003 
and May 2004 failed to indicate any difficulties with 
subluxation or stability of the left knee.  The December 2003 
examination report again indicated a normal gait, even with 
weight bearing.  

Based on the objective evidence described above, there are no 
definitive findings of left knee subluxation or instability.   
As such, the presently assigned noncompensable evaluation is 
appropriate and a higher evaluation is not justified under 
Diagnostic Code 5257.  Indeed, any additional functional 
limitation due to factors such as pain and weakness is not 
for consideration because Diagnostic Code 5257 is not 
predicated on limitation of motion.  As such, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The Board has further considered whether any alternate 
Diagnostic Codes allow for a higher rating here.  Of 
potential relevance are Diagnostic Codes 5260 and 5261, 
concerning limitation of leg motion.  

In the present case, VA examination in January 2003 showed a 
left knee range of motion from 0 to 130 degrees.  A 
subsequent VA examination report dated in December 2003 also 
revealed range of motion from 0 to 100 degrees.  No other 
evidence of record establishes a more limited range of left 
knee motion.  As such, 
the criteria for a higher evaluation under either Diagnostic 
Code 5260 or 5261, as set forth earlier in this decision, 
have not been satisfied.  Moreover, in reaching this 
conclusion, the Board considered whether there was sufficient 
additional functional limitation due to factors such as pain, 
weakness, incoordination or fatigability to justify an 
increased evaluation under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the Board acknowledges the veteran's complaints of 
left knee pain.  Indeed, upon VA examination in January 2003, 
the veteran complained of daily throbbing in the left knee.  
Moreover, in his June 2005 hearing testimony, he stated that 
he took Vicodin for knee pain.  (T. at 4.)  He added that his 
left knee pain symptoms were very similar to those 
experienced in the right knee.  (T. at 7.)   Specifically, 
there was a little pain with range of motion and he noted 
that it was difficult for him to walk on uneven ground.  (T. 
at 4-5.)  He denied the use of a brace.  

Despite the subjective complaints chronicled above, the 
evidence does not support a higher evaluation on the basis of 
DeLuca principles.  Indeed, upon VA examination in January 
2003, there was no tenderness to palpation of the left knee.  
Moreover, the December 2003 VA examination report indicated 
that there was no objective evidence of painful motion, 
weakness or tenderness.  Indeed, there was no pain at all 
with flexion or extension and there was no sign of fatigue or 
lack of endurance.

Further regarding the Diagnostic Codes pertaining to leg 
motion, the Board observes that VA's General Council recently 
held that a veteran may receive separate ratings under 
Diagnostic Code 5260 and 5261 if the evidence establishes 
both limited flexion and extension for the same joint.  See 
VAOPGCPREC 9-04 (September 2004).  In the present case, the 
range of motion findings, even when considering additional 
functional limitation due to pain and weakness, are not 
significant enough to warrant a compensable evaluation for 
either flexion or extension of the left knee.  Therefore, 
VAOPGCPREC 9-04 cannot offer an increased rating here.  

The Board has further considered whether any other Code 
sections allow for a higher rating here.  However, as there 
is no showing of ankylosis, Diagnostic Code 5256 does not 
apply.  As there is no evidence of impairment of the tibia or 
fibula, Diagnostic Code 5262 is not for application.  As 
there is no showing of genu recurvatum, Diagnostic Code 5263 
is inapplicable.  There are no other relevant Code sections.  

The Board has also contemplated whether a separate evaluation 
is appropriate for surgical scars of the left knee.  Here the 
January 2003 VA examination report describes the veteran's 
left knee scars as well healed.  The objective evidence does 
not otherwise note any symptomatology associated with the 
left knee scars, nor has the veteran raised any subjective 
complaints relating to the scars.  For these reasons, a 
separate evaluation is not warranted.  See Esteban, 6 Vet. 
App. at 259, 262. 

In conclusion, an initial compensable rating for the 
veteran's postoperative residuals of an intra-articular body 
of the suprapatella bursa, left knee is not warranted.  
Rather, the presently assigned rating is appropriate over the 
entirety of the appeal.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.




ORDER

Service connection for a chronic disease of the 
cardiovascular system manifested by chest pain is denied.

An initial rating of 20 percent for degenerative joint and 
degenerative disc disease of the lumbosacral spine, based on 
limited motion of the lumbar spine, is granted, subject to 
the applicable law governing the award of monetary benefits.  

An initial rating in excess of 10 percent for radiculopathy, 
secondary to degenerative joint and degenerative disc disease 
of the lumbar spine, is denied.

An initial rating in excess of 10 percent for postoperative 
residuals of right knee reconstruction is denied.

An initial compensable rating for postoperative residuals of 
an intra-articular body of the suprapatella bursa, left knee, 
is denied.  




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


